79 So.3d 211 (2012)
ST. JOSEPH's HOSPITAL, INC., d/b/a, St. Joseph's Hospital, Petitioner,
v.
STATE of Florida, DEPARTMENT OF HEALTH, Respondent.
No. 1D11-6715.
District Court of Appeal of Florida, First District.
February 14, 2012.
Karen A. Putnal and Robert A. Weiss of Parker, Hudson, Rainer & Dobbs, LLP, Tallahassee, for Petitioner.
*212 Pamela Jo Bondi, Attorney General, and Charlyne M. "Khai" Patterson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for writ of mandamus is denied as moot.
LEWIS, ROBERTS, and RAY, JJ., concur.